Citation Nr: 1040141	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-17 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from October 30, 1973, 
to March 4, 1974.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Boise, Idaho.  In that 
decision, the RO denied a claim for service connection for 
schizophrenia.  

In August 2006, the Veteran testified before a decision review 
officer at a hearing.  A copy of the transcript has been 
associated with the file.  The Veteran did request a Board 
hearing on his May 2006 appeal form.  As the Board is granting 
the benefit sought, there is no need for the hearing.  As 
explained further below, the Veteran will not be prejudiced.  

In October 2008, this claim was remanded to give the Veteran the 
opportunity to submit more private records and to afford him a VA 
examination.  The Board finds these actions have been completed.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his diagnosed 
schizophrenia is related to military service.  


CONCLUSION OF LAW

Schizophrenia was incurred by the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied for the Veteran's claim for service connection, the 
Board concludes that the law does not preclude it from 
adjudicating the Veteran's claim.  The Board is taking action 
favorable to the Veteran by granting service connection for 
schizophrenia.  A decision at this point poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The agency of original jurisdiction (AOJ) will be 
responsible for addressing any notice defect with respect to the 
rating and effective date elements when effectuating the award.  
See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection for certain diseases, such as psychosis, may 
also be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).  This presumption operates even 
though there is no evidence of such disease during the period of 
service.  Id.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113.  

In some cases, lay evidence is competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited within).  In determining whether 
documents submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 
1 Vet. App. 190, 192-193 (1991).  

When the claim is in equipoise, the reasonable doubt rule is for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).  

The Board finds that in this case service connection is warranted 
as the evidence is in equipoise.  In coming to this conclusion, 
the Board relies on the private medical opinion from the 
Veteran's treating physician as well as the competent lay 
statements in the file regarding the timeline of the Veteran's 
disability.  

Service treatment records show the Veteran underwent an 
enlistment examination in September 1973.  He reported being in a 
bike-car accident one month prior.  Only a mild facial injury was 
reported.  Mental status evaluation was noted as normal.  On 
October 31st, one day after enlistment, the Veteran passed out.  
He had not eaten anything in two days.  A January 1974 service 
personnel record shows the Veteran was being discharged, citing 
the Veteran's inability to grasp the basic fundamentals of 
military life and his lack of desire to improve his ability.  He 
had consistently low results at "pro park" after nine tests.  
On his February 1974 separation examination, the Veteran 
requested a "brain test" on his separation examination because 
he passed out.  Mental status evaluation was checked as normal.

After service, a work history recorded for the Social Security 
Administration (SSA) shows the Veteran made molds at plastic 
factory in the summer of 1973; was a laborer at a paper company 
from 1974 to 1975; and worked at family dry cleaning business 
folding from November 1979 to September 1980.  As shown by the 
October 1984 VA field examination report and other documents in 
the file, the Veteran's "work" at his family's dry cleaning 
business was minimal; he was forgetful and needed constant 
supervision.  

In a SSA disability report, the Veteran stated his illnesses, 
injuries, or conditions first bothered him in March 1976.  This 
was also the same time he became unable to work because of 
illnesses, injuries or conditions.  In another statement to SSA 
received in November 2005, the Veteran's mother said the first 
time the Veteran began to act bizarrely was after his discharge.  

Several other statements from family members, friends and 
neighbors showed the Veteran was changed after his service.  In a 
statement received in August 2006, R.T. said he grew up with the 
Veteran and remembered seeing him acting strange shortly after 
returning from the Army.  The Veteran's cousin, D.M., remembered 
seeing the Veteran after soon after service-he knew it was soon 
after because the Veteran still had a short military haircut.  
Prior to his service he always wore his hair long.  He was 
walking alongside highway leading into town wearing denim 
overalls with no shirt.  He had "freakish smile" on his face.  
The cousin remembered his mother commenting that the Veteran had 
not been the same since he got back from the military.  The 
Veteran's brother also stated that after the Veteran was 
discharged he displayed abnormal and bizarre behaviors.  

In October 1979, a hospital where the Veteran had applied for a 
job sent an inquiry to his last employer, the paper company.  The 
paper company stated the Veteran worked for them from September 
3, 1974 to July 2, 1976.  He had unsatisfactory absenteeism and 
dependability.  He had adequate abilities in other areas like 
getting along with others, taking instructions and quality of 
work.  He was discharged due to absenteeism.  

In December 2000, the Veteran's mother wrote another statement to 
SSA.  She noted that the Veteran was discharged from Army due to 
his inability to perform normally.  When he returned home, the 
family began to notice his bizarre behaviors.  The family was not 
familiar with mental illness.  Eventually he was taken to a 
family doctor who recommended a psychiatrist.  

The Veteran was first diagnosed with paranoid schizophrenia or 
organic brain damage in January 1981 when he was referred by a 
family doctor and admitted for hospitalization.  This record 
notes that in the past 3 to 4 years the Veteran had become 
increasingly withdrawn and spent his time "in a fantasy life."  
A heavy drug history from high school was noted.  In a summary 
from January 1983, Dr. Kamm stated that the Veteran's 
"schizophrenic process" had recently failed to improve with 
antipsychotic medication.  Dr. Kamm had continued to treat the 
Veteran since 1981 stated the Veteran was unable to handle his 
own affairs.  

In August 1984, a VA field report noted the Veteran's condition 
continued relatively unchanged.  In April 1986, a VA examiner 
noted the Veteran's disability continued to be severe.  A July 
1991 Idaho disability examination report noted the Veteran 
continued to be cared for by his parents since his decomposition 
into chronic schizophrenia.  A May 2001 VA psychiatric evaluation 
showed that the Veteran was living independently, but working in 
sheltered environment.  He continued to take his medication.  

The Board finds the Veteran is not competent to state what his 
symptoms were in the past due to his memory problems (associated 
with his current diagnosis) and that multiple documents in the 
file show the Veteran is a poor historian (for example, see the 
Veteran's April 2009 interview with a social worker where he is 
described as a "marginal historian").  However, the lay 
statements from others in the file demonstrate that they are 
competent to report what they observed regarding the Veteran's 
behavior.  Layno v. Brown, 6 Vet. App. at 469-71.  The Board 
finds these statements are also credible as each statement tends 
to reflect the same observations regarding the time period right 
after service.  Caluza v. Brown, 7 Vet. App. at 511.  

Several opinions were given about whether the Veteran's diagnosed 
schizophrenia was related to his service.  When assessing the 
probative value of a medical opinion, the access to claims files 
and the thoroughness and detail of the opinion must be 
considered.  The opinion is considered probative if it is 
definitive and supported by detailed rationale.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that 
claims file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a requirement for private 
medical opinions.  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review of 
the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most of 
the probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion."  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

The first diagnosis was given seven years after service, but the 
Veteran's work history and lay statements demonstrate that he was 
symptomatic before the diagnosis.  In May 2008, the Veteran's 
treating physician Dr. Kamm submitted a positive nexus opinion 
along with a description of his qualifications.  Dr. Kamm had 
worked as an adult psychiatrist for over 35 years.  Dr. Kamm 
stated: 

It is my opinion that [the Veteran's] current schizophrenia 
is a chronic condition that more likely than not manifested 
itself during his military service and lead to his actions 
which resulted in his discharge.  It continued to manifest 
itself in the year after his discharge resulting in his 
inability to hold a job post military service.  

Dr. Kamm reviewed his prior medical reports from the 1980s, the 
service treatment records, his service personnel records, several 
lay statements and the August 2006 decision review officer 
hearing transcript.  He asserted that the first manifestations of 
the Veteran's currently diagnosed schizophrenia were in service, 
as demonstrated by the symptoms and activities in service.  He 
went on to explain that symptoms of schizophrenia include trouble 
functioning in the work environment, lack of interest in 
activities, a reduced ability to plan or carry out activities, 
loss of motivation, problems making sense of information 
difficulty paying attention, and memory problems.  

The Veteran also received a VA examination in April 2009.  The 
Veteran was interviewed by a social worker.  He was also 
interviewed by a VA psychiatrist examiner and given a mental 
status examination; the diagnosis of schizophrenia was confirmed.  
The examiner also reviewed Dr. Kamm's opinion in the file.  The 
examiner observed from reviewing the evidence that the Veteran 
did work after service and that Dr. Kamm did not address the 
Veteran's pre-service drug abuse.  The examiner opined: 

I do not feel that the veteran's schizophrenia can be 
regarded as having been incurred while he was in the service 
or in the year after his discharge from the service.  The 
fact that it took 7 years from his discharge time of March 
4, 1974, until his first psychiatric hospitalization on 
January 9, 1981, lends credence to the conclusion that the 
veteran could not have been exhibiting schizophrenic 
symptoms for that length of time without coming to the 
attention of and the need for psychiatric care.  

In support of this contention, the examiner cited to "the bulk 
of medical evidence" and stated that to assert the Veteran was 
suffering from schizophrenia from 1974 to 1975 would be mere 
speculation.  

In March 2010, Dr. Gordon reviewed the Veteran's medical file and 
records.  She summarized lay statements and recited the 
definition of schizophrenia and its DSM-IV diagnostic criteria.  
Dr. Gordon opined: 

It is apparent that given the sequence of events, (sic) that 
the veteran's impairment that was displayed during service 
could be considered early signs of what was later diagnosed 
as paranoid schizophrenia.  As previously stated, the 
thought processes of individuals with schizophrenia are 
characterized by internal inconsistencies, and an inability 
to stay on track (derailment) as was observed in this 
veteran.  

She concluded it was as likely as not that the Veteran's displays 
of symptoms in service (his inability to understand his role and 
improve his function) were early signs of schizophrenia.  

The Board finds that the claim is in equipoise.  The Board 
acknowledges that the service treatment records show that mental 
status evaluations were checked as normal.  However the service 
records also show that the Veteran had difficulty adjusting to 
military life and as such was discharged after a very short 
period.  Thereafter, the record contains lay statements that the 
Veteran's behavior had changed when he returned from service.  
The Board has no reason to doubt the credibility of those 
statements, particularly after reviewing the Veteran's work 
history.  Thereafter, the record contains conflicting medical 
opinions.   

With respect to the medical opinions, Dr. Kamm treated the 
Veteran during the time period of his initial diagnosis and 
provided a fully articulate and sound reason for his conclusion 
regarding the etiology of the Veteran's schizophrenia.  As a 
result, Dr. Kamm's opinion is assigned great weight.  Nieves-
Rodriguez, 22 Vet. App. at 304.  The April 2009 VA examiner also 
provided a reason for the opinion that the Veteran's 
schizophrenia was not related to service (he worked after service 
and his drug abuse was not explained) but only stated that 
medical evidence supported the opinion.  As a result, the opinion 
is assigned less weight.  Id.  As Dr. Gordon did not examine the 
Veteran at all and also only cited to a broad definition of 
schizophrenia, that opinion is assigned the least weight.  Id.  

Given the equally probative evidence both for and against the 
Veteran's claim, the Board finds the evidence to be in equipoise 
regarding whether the schizophrenia was incurred in service.  As 
a result, the benefit-of-the-doubt rule does apply, and the claim 
is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for schizophrenia is granted.  




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


